Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15 are under examination on the merits.
Specification
The specification is objected for reciting hyperlink language (see for example page 57). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, part (iii) and claim 6, the term “organism” is misleading. Since applicant merely utilized microorganisms such as yeast etc. for the claimed process. Said term may be best substituted with the term “microorganism”. Claims 2-5, 7-15 are objected to, for depending from claim 1.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14, the term “increased” is a relative term but no control is recited in said claim or in its base claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 (and its dependent claims 2-15) are directed to a genus of processes for producing a fermentation product wherein said genus is inadequately described in the specification.
The specification fails to teach which fermenting organisms, beyond yeast, may be utilized in the method of instant invention. Even though applicant mentions some other fermenting organisms beyond yeast in the disclosure, there is no information regarding their fermentation parameters and growth conditions. Applicant is well aware that the term “organism”, reads on whole animals and plants as well microorganisms and instant disclosure is absolutely silent about the utilization of whole organism such as plants and animals. Further if one restricts the invention to a method of use of microorganisms, it is common knowledge that fermenting a bacteria or different filamentous fungi requires different fermentation parameters such as temperature, tank stirring rate, pressure, and medium composition etc. relative to that used for yeast. However, no examples of other microorganism fermentation processes and/or their corresponding production rates and parameters, which may be utilized in instant invention, beyond those for yeast, could be found. Given the breadth of the phrase “fermenting organism” which embraces all sorts of fermenting organisms such as fungi, bacteria, alage, whole plants etc. some additional information, beyond a process for fermenting starch containing material, utilizing yeast (i.e. a single species, as shown in drawings) deems necessary that is currently lacking in the disclosure. Therefore, since the genus of “fermenting organism” is inadequately described, a method of use of such genus is also inadequately described (see claims 1-5, 9-15).
Furthermore, regarding the following genera of enzymes, namely: a genus of alpha-amylases, a genus of glucoamylase, a genus of endoglucanases, a genus of beta-glucosidases, and a genus of cellobiohydrolase (including CBH1-CBHII), again the disclosure only provides 3 species corresponding to Trichoderma, Humicola and Chrysosporium; no sources or examples beyond said sources of cellulolytic composition to be used in instant method could be found in the disclosure. Again, given the breadth of said genera, which can be from all sources including the genus of bacteria, plants etc. some additional structural information describing all members embraced within each genus deems necessary that is not found in the disclosure. Therefore, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
Since said enzyme genera are inadequately described a method of use thereof as claimed (see claims 1-4, 6-15) are also inadequately described.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dienhammer et al., “Deinhammer” (US2011/0006664, 11/2011). Deinhammer teaches and claims a process for producing a fermentation product (which inherently produces increased amounts of ethanol relative to a method not utilizing a cellulolytic composition), said process comprising:
liquefying a starch containing material in the presence of trehalase,
saccharifying the liquefied material and;
fermenting with one or more fermenting organism (see for example claim 26), prior to this invention.
In [0208], Dienhammer teaches that when the starch containing material comprises cellulose, cellulolytic enzymes cellobiohydrolase I-II, endoglucanase and beta-glucosidase (inherently making up a cellulolytic composition) may additionally be employed for its digestion. In [0026] and [0027], Dienhammer discloses that its starch containing material may be corn which inherently has high levels of cellulose. 
In claim 29, Dienhammer claims that in its method saccharification and fermentation steps may occur, simultaneously.
 In [0088], Dienhammer teaches that liquefaction may employ alpha amylases and the final product may be ethanol.
In [0089], said patent publication describes that the temperature during liquefaction may be around 65-90 ºC and the pH is usually kept around 4.5-6.5.
In [0213], according to Dienhammer the source of cellulolytic enzymes utilized in its method may be Trichoderma. 
In [0046], Deinhammer discloses that the organism utilized for fermentation may be yeast, in particular Saccharomyces cerevisiae. In [0139], Dienhammer teaches that its method may employ a pretreatment step for hydrolysis of lignocellulose contain material and said hydrolysis process may utilize alpha amylase and glucoamylase.
Therefore, it is believed that Deinhammer as a whole, renders this invention obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting over claims 1-12 and claims 1-30 of U.S. Patent No. 10,954,533 and US patent No. 10,227,613, respectively since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  the scope of instant claims overlaps in scope with those of the claims in above shown patents
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651